Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

This STOCKHOLDERS AGREEMENT (“Agreement”) is made as of September 24, 2003 by
and among Pioglobal First Russia, Inc., a Delaware corporation and indirect
wholly owned subsidiary of Harbor Global Company Ltd., a Bermuda limited
duration company (“Parent”) (Pioglobal First Russia, Inc., together with any
successor thereto, the “Company”), Pioglobal Omega, LLC, a Delaware limited
liability company and indirect wholly owned subsidiary of Parent (the “Majority
Stockholder”), Maria Churaeva, an individual (“Churaeva”), Andrei Uspensky, an
individual (“Uspensky”), and any other stockholder, warrantholder or
optionholder (collectively, the “Additional Stockholders”) who from time to time
becomes a party to this Agreement by execution of a Joinder Agreement in
substantially the form attached hereto as Exhibit A (a “Joinder Agreement”). The
Majority Stockholder, Uspensky, Churaeva and the Additional Stockholders are
collectively referred to herein as the “Stockholders” and individually as a
“Stockholder.” Churaeva, Uspensky and any Additional Stockholders are
collectively referred to as the

 

“Restricted Stockholders”.

 

WHEREAS, prior to the date hereof, the Majority Stockholder owned all of the
issued and outstanding shares of Common Stock (as defined herein);

 

WHEREAS, as of the date first set forth above, in consideration of the
completion of certain management services performed for and on behalf of PFR
through the date hereof, and pursuant to that certain Stock Agreement of even
date herewith (the “Stock Agreement”) by and between Parent, the Company, the
Majority Stockholder, Uspensky and Churaeva, the Company has issued a number of
shares of Common Stock equal to 5% of the issued and outstanding Common Stock as
of the date hereof to each of Churaeva and Uspensky; and

 

WHEREAS, the Stockholders desire to set forth their rights and obligations with
respect to the Common Stock.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND CONSTRUCTION

 

SECTION 1. Construction of Terms. As used herein, the masculine, feminine or
neuter and the singular shall be deemed to be or include the other genders, and
the singular or plural of a word shall have the same meaning as the plural or
singular of such word, as the case may be.

 

SECTION 2. Number of Shares of Stock. Whenever any provision of this Agreement
calls for any calculation based on a number of shares of Common Stock held by a
Stockholder, the number of shares deemed to be held by the Stockholder shall be
the total number of shares of Common Stock then owned by such Stockholder.

 

SECTION 3. Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below.

 

“Affiliate” of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.



--------------------------------------------------------------------------------

“Board of Directors” means the Board of Directors of the Company.

 

“Common Stock” means the common stock, par value $.01 per share, of the Company
and any other shares of stock issued or issuable with respect thereto (whether
by way of a stock dividend or stock split or in exchange for or in replacement
of or upon conversion of such shares or otherwise in connection with a
combination of shares, recapitalization, merger, consolidation or other
corporate reorganization).

 

“Person” means an individual, corporation, association, partnership, limited
liability company, estate, trust or any other entity or organization,
governmental or otherwise.

 

“Sale Transaction” means any (i) voluntary liquidation, dissolution winding up
of Parent, the Majority Stockholder, the Company or any direct or indirect
parent company to the Company, (ii) consolidation or merger of Parent, the
Majority Stockholder, the Company or any direct or indirect parent company to
the Company into or with another entity or entities, (iii) arm’s length sale,
lease, abandonment, transfer or other disposition of all or substantially all of
the assets of Parent, the Majority Stockholder, the Company or any direct or
indirect parent company to the Company, or (iv) any other arm’s length
transaction in which any person, group or entity acquires a controlling equity
interest in Parent, the Majority Stockholder, the Company or any direct or
indirect parent company to the Company. For the purposes of this definition, a
equity interest in a company of twenty percent (20%) or more shall be deemed to
be a “controlling interest.”

 

“Transfer” means any direct or indirect transfer (including the placement in
trust, voting or otherwise), donation, gift, sale, assignment, pledge,
hypothecation, grant of a security interest in or lien on or other disposal or
attempted disposal of all or any portion of a security of the Company or any
rights therein. “Transferee” means the recipient of a Transfer and “Transferor”
means a Person effecting the Transfer.

 

ARTICLE II.

 

RESTRICTIONS ON TRANSFER; RIGHTS OF FIRST REFUSAL

 

SECTON 1. Restrictions on Transfer. Each of the Restricted Stockholders agrees
that he or she will not Transfer all or any portion of the shares of Common
Stock of the Company now owned or hereafter acquired by him or her, unless and
until such Restricted Stockholder has complied with the terms and provisions of
this Agreement. Notwithstanding the foregoing but subject to the other terms of
this Agreement, the Restricted Stockholders may effect Transfers pursuant to
Article II, Section 2, Article III, Section 1 and Article IV, Section 1 hereof,
in each case made in accordance with the procedures set forth therein.

 

SECTION 2. Right of First Refusal. A Restricted Stockholder may Transfer (a
“Proposed Transaction”) all or any portion of the shares held by such Restricted
Stockholder to an independent, bona fide third party purchaser for fair value (a
“Proposed Transferee”) if and only if such Restricted Stockholder first offers
to Transfer such Shares to the Company in accordance with the terms and
conditions hereof:

 

(a) Such transferring Restricted Stockholder shall deliver written notice (the
“Offer Notice”) of its desire to consummate the Proposed Transaction to the
Company. The Offer Notice shall specify (i) the identity of the transferring
Restricted Stockholder, (ii) the total number of shares of Common Stock owned by
the transferring Restricted Stockholder, (iii) the number of shares of Common
Stock of the transferring Restricted Stockholder subject to the Proposed
Transaction (the “Offered Shares”), (iv) the proposed consideration per share to
be paid for the Offered Shares and (v) all other terms and conditions of the
Proposed Transaction. The Offer Notice shall constitute an irrevocable offer to
sell all or any portion (in the Company’s sole discretion) of the Offered Shares
to the Company at the lesser of the aggregate price stated in the Offer Notice
for the Offered Shares or the Fair Market Value (as defined herein) of the
Offered Shares and otherwise on substantially the same terms as set forth in the
Offer Notice.

 

(b) The Company shall have the right (the “Right of First Refusal”) to accept
the offer to purchase all



--------------------------------------------------------------------------------

or a portion of the Offered Shares for the lesser of the aggregate price stated
in the Offer Notice for the Offered Shares or the Fair Market Value (as defined
herein) of the Offered Shares and otherwise on substantially the same the terms
and conditions as specified in the Offer Notice. The Company may exercise its
Right of First Refusal by delivering written notice of such exercise to the
transferring Restricted Stockholder within sixty (60) days after the Company’s
receipt of the Offer Notice. Such written notice of exercise shall constitute a
valid, legally binding and enforceable agreement for the purchase and sale of
all or a portion of the Offered Shares, as specified in the Company’s written
notice of exercise. The Company may assign its repurchase right in whole or in
part to one or more Persons in its sole discretion.

 

(c) The closing for any purchase of the Offered Shares by the Company hereunder
shall take place within forty-five (45) days after the date of the Company’s
notice of exercise. Such closing shall be effected by the transferring
Restricted Stockholder’s delivery to the Company of a certificate or
certificates evidencing the Offered Shares to be purchased, free and clear of
any and all liens, pledges or encumbrances of any kind, and duly endorsed for
transfer to the Company against payment by the Company to the transferring
Restricted Stockholder of the purchase price therefor.

 

(d)In the event that the price set forth in the Offer Notice is stated in
consideration other than cash or cash equivalents, the Board of Directors, with
the advice of an independent, third-party appraiser, shall determine the fair
market value of such non-cash consideration, reasonably and in good faith, and
the Company may exercise its right of first refusal by payment of such fair
market value in cash. Notwithstanding anything in this Agreement to the
contrary, to the extent that the Company has insufficient funds legally
available for the repurchase of equity securities of the Company or the Company
is not permitted to repurchase for cash equity securities of its employees
pursuant to any agreement of the Company or its affiliates, the Company may pay
for the shares of Common Stock by delivery of a subordinated promissory note in
an original principal amount equal to that portion of the purchase price not
paid in cash, payable over a term of not more than five (5) years and bearing
interest at the then Applicable Federal Rate.

 

SECTION 3. Sales to Competitors. Notwithstanding anything contained in this
Agreement to the contrary, each Restricted Stockholder hereby agrees not to
Transfer any shares of Common Stock or other securities of the Company or
options in respect thereof to any Person whose activities, products or services
are directly or indirectly competitive with the activities, products or services
of the Company as reasonably determined by the Board of Directors, as of the
date of the proposed Transfer.

 

SECTION 4. Prohibited Transfers. If any Transfer is made or attempted that is
contrary to the provisions of this Agreement, such purported Transfer shall be
void ab initio and the Company shall have, in addition to any other legal or
equitable remedies to which it may be entitled, the right to enforce the
provisions of this Agreement by one or more actions for specific performance (to
the maximum extent permitted by law). Further, the Company shall have the right
to refuse give effect to any such Transfer and recognize any corresponding
Transferee as one of its stockholders for any and all purposes.

 

SECTION 5. Fair Market Value. As used in this Agreement, “Fair Market Value”
shall mean the fair market value of the shares of Common Stock determined by an
independent, third party appraiser selected by the Company and reasonably
approved by the Restricted Stockholder whose shares of Common Stock are at
issue, such approval not to be unreasonably withheld, conditioned or delayed;
provided, that the Restricted Stockholder’s approval shall not be so required in
the event the independent, third party appraiser selected by the Company is one
of the following firms: Deloitte & Touche, Ernst & Young or KPMG, and any
successor firm thereto. Notwithstanding the foregoing, if the appraisal of the
fair market value of the Shares as of January 1, 2003 contemplated by the Stock
Agreement has been rendered, and the related formula recorded and delivered to
the Company’s Board of Directors, then the Company’s Board of Directors shall
determine the fair market value of the Shares substantially in accordance with
said formula, and any such determination by the Board of Directors shall be
final, binding and conclusive. The Company shall use its reasonable efforts to
ensure that the Company’s Board of Directors or selected independent, third
party appraiser, as the case may be, provides the fair market value of the
shares being offered to or purchased by, as applicable, the Company within
thirty (30) days from the date of delivery of the Call Notice or engagement of
such appraiser, as applicable. All costs relating to any engagement of an
independent, third party appraiser shall be borne by the Company.



--------------------------------------------------------------------------------

ARTICLE III.

 

CALL BY THE COMPANY

 

SECTION 1. Call by the Company. If (a) the employment by a Restricted
Stockholder by the Company or any of its subsidiaries shall terminate for any
reason whatsoever or (b) if a Restricted Stockholder breaches any provision of
this Agreement (each being a “Call Event”), the Company shall have the right,
but not the obligation, to purchase (the “Call Option”), by delivery of a
written notice (the “Call Notice”) to such terminated Restricted Stockholder no
later than one hundred twenty (120) days after the date of such Call Event, and
such Restricted Stockholder shall be required to sell, all (but not less than
all) of the shares of Common Stock which are then owned by the Restricted
Stockholder (collectively, the “Call Securities”) at a price per share equal to
the Call Price (as defined below) applicable to such shares.

 

SECTION 2. Assignment of Call Right. The Company may, in its sole discretion,
assign the Company’s right to exercise the Call Option, in whole or in part, to
any related or unrelated third party, provided, that the parties electing to
purchase the Call Securities hereunder shall be required to collectively
purchase all and not less than all of the Call Securities.

 

SECTION 3. Call Price. As used herein, the “Call Price” shall mean (a) if the
employment of the Restricted Stockholder with the Company or one of its
subsidiaries is terminated for Cause or is terminated by the Restricted
Stockholder without Good Reason, the lesser of the Fair Market Value of the Call
Securities as of January 1, 2003 or the Fair Market Value of the Call Securities
as of the date of the Call Notice, (b) if the employment of the Restricted
Stockholder is terminated other than for Cause or the Restricted Stockholder
voluntarily terminates his or her employment with the Company or one of its
subsidiaries for Good Reason, Fair Market Value of the Call Securities as of the
date of the Call Notice, and (c) if the Restricted Stockholder breaches any
provision of this Agreement, one dollar ($1.00) per Share. As used herein,
“Cause” shall mean such Restricted Stockholder’s (i) failure, neglect or refusal
to perform his or her responsibilities as an employee, officer and director of
the Company or its subsidiaries, as applicable, (ii) failure to achieve
performance goals set by the Board of Directors or officers or the Company or
Parent and communicated to such Restricted Stockholder within a reasonable time
in advance of the date or dates such goals are evaluated or measured, (iii)
engagement in any dishonesty or willful misconduct, fraud, misappropriation or
embezzlement injurious to the Company or any subsidiary of the Company whether
monetarily or otherwise or (iv) conviction of a felony or any crime involving
moral turpitude (including the entry of a nolo contendre plea). As used herein,
“Good Reason” shall mean with respect to any Restricted Stockholder, such
Restricted Stockholder’s resignation from his or her employment with the Company
or any of its subsidiaries following and because of (A) the Company’s or such
subsidiary’s reducing or reassigning a material portion of the Restricted
Stockholder’s duties without Cause or (B) a reduction of the Restricted
Stockholder’s base salary other than in connection with an across-the-board
reduction of executive compensation imposed by the Board of Directors or board
of directors of such subsidiary, if applicable, in response to negative
financial results or other adverse circumstances affecting the Company.



--------------------------------------------------------------------------------

SECTION 4. Call Right Closing Mechanics. The closing of the purchase of the Call
Securities shall take place at the principal office of the Company in Boston,
Massachusetts within thirty (30) days after the determination of Fair Market
Value for the purpose of determining the Call Price. Such closing shall be
effected by the transferring Restricted Stockholder’s delivery to the Company of
a certificate or certificates evidencing the Call Securities to be purchased,
free and clear of any and all liens, pledges or encumbrances of any kind, and
duly endorsed for transfer to the Company or its assignee or assignees against
payment by the Company or such assignee or assignees, as applicable, to the
transferring Restricted Stockholder of the Call Price therefor. In the event
that more than one Person is purchasing the Call Securities, all of the Call
Securities shall be purchased at the same time and place, and all such
deliveries will be deemed to be made simultaneously, and none shall be deemed to
have been completed until all have been completed. Notwithstanding anything in
this Agreement to the contrary, to the extent that the Company has insufficient
funds legally available for the repurchase of equity securities of the Company
or the Company is not permitted to repurchase for cash equity securities of
terminated employees pursuant to any agreement of the Company or its affiliates,
the Company may pay for the Call Price by delivery of a subordinated promissory
note in an original principal amount equal to that portion of the Call Price not
paid in cash, payable over a term of not more than five (5) years and bearing
interest at the then Applicable Federal Rate.

 

SECTION 5. Termination of Call Right. If neither the Company nor its assignee(s)
elect to exercise the Call Option and deliver a Call Notice within the one
hundred twenty (120) day period specified above, then the Call Option shall
terminate, but the Restricted Stockholder shall continue to hold such Call
Securities pursuant to all of the other provisions of this Agreement.

 

ARTICLE IV.

 

RIGHT OF REQUIRED SALE

 

SECTION 1. Right of Company to Require Sale.

 

(a) In the event that a Sale Transaction involving the sale of shares of the
Company to a bona fide third party (or parties) (the “Sale Offeror”) is proposed
by Parent, the Company or the Majority Stockholder, each Restricted Stockholder
shall be obligated to, if requested in writing by Parent, the Company or
Majority Stockholder (the “Sale Notice”), and shall sell, transfer and deliver,
or cause to be sold, transferred and delivered to the Sale Offeror, that number
of shares of Common Stock owned by such Restricted Stockholder as of the date of
the Sale Notice as shall equal the product of (a) a fraction, the numerator of
which is the number of shares of Common Stock proposed to be transferred by the
Majority Stockholder as of the date of the Sale Notice, and the denominator of
which is the aggregate number of shares of Common Stock owned as of the date of
such Sale Notice by the Majority Stockholder, multiplied by (b) the number of
shares of Common Stock owned as of the date of such Sale Notice by such
Restricted Stockholder. The Restricted Stockholder shall sell, transfer and
deliver such shares of Common Stock (i) for the same purchase price proposed to
be paid to the Majority Stockholder and otherwise on substantially the same
terms and conditions as those applicable to the Majority Stockholder and (ii) at
the same time and place as the closing of the transaction with respect to the
Majority Stockholder’s shares of Common Stock.

 

(b) In the event that a Sale Transaction other than a transaction involving the
sale of shares of the Company is proposed by Parent, the Company or the Majority
Stockholder, each Restricted Stockholder shall be obligated to, upon receipt of
a Sale Notice, and shall sell, transfer and deliver, or cause to be sold,
transferred and delivered or cause to be sold, transferred and delivered to the
Company or the Majority Stockholder, as specified in the Sale Notice, all, but
not less than all of the shares of Common Stock then owned by such Restricted
Stockholder at a purchase price equal to the Fair Market Value of the shares of
Common Stock being purchased. The closing for such purchase and sale shall be
specified in the Sale Notice, and in any event shall not be later than two
business days before the closing date of any underlying Sale Transaction.

 

(c) At the closing of any transaction contemplated by this Section 1, the
Restricted Stockholder shall deliver the certificate or certificates evidencing
the shares of Common Stock owned by such Restricted Stockholder to be purchased,
free and clear of any and all liens, pledges or encumbrances of any kind, and
duly endorsed for transfer to the Sale Offeror, the Company or Majority
Stockholder or their nominee, as applicable, against payment of the purchase
price therefor. The Restricted Stockholder hereby agrees to execute all such
additional documents, agreements or instruments as may be reasonably required by
the Sale Offeror, the Company or the Majority Stockholder to consummate such
purchase and sale and the Sale Transaction.



--------------------------------------------------------------------------------

SECTION 2. Sale Notice. In the event a Sale Transaction is proposed by the
Company or Majority Stockholder as contemplated by this Article IV, the Company
or Majority Stockholder shall promptly deliver to the other Stockholders a
written notice (the “Sale Notice”) stating that the Majority Stockholder will
sell or otherwise dispose of the number of shares of Common Stock held by such
Majority Stockholder set forth therein pursuant to the terms described in the
Sale Notice, and that such Majority Stockholder elects to exercise its right
pursuant to this Article IV to require that the Restricted Stockholders
participate in such Sale Transaction.

 

SECTION 3. Period For Required Sale. If the Majority Stockholder has delivered
the appropriate written notice indicating that it elects to exercise its right
pursuant to this Article IV to require the Restricted Stockholders to
participate in the Sale Transaction contemplated by the Sale Notice, then for a
period of one hundred eighty (180) days after the date of the Sale Notice, the
Restricted Stockholders shall be obligated to sell or otherwise dispose of their
shares of Common Stock to the Sale Offeror on substantially the same terms and
conditions as apply to the Majority Stockholder with respect to such Sale
Transaction (other than consideration per share which shall be the same
consideration applicable to the Majority Stockholder’s shares). Each Restricted
Stockholder shall pay its owns costs and expenses, if any, incurred by he or she
in connection with the sale or other disposition of his or her shares of Common
Stock pursuant to such Sale Transaction.

 

ARTICLE V.

 

GENERAL

 

SECTION 1. Restrictions on Other Agreements. No Restricted Stockholder shall
enter into any agreement or arrangement of any kind with any Person with respect
to the shares of Common Stock owned by such Restricted Stockholder on terms
which conflict with the provisions of this Agreement, including agreements or
arrangements with respect to the acquisition, disposition or voting of such
shares inconsistent herewith.

 

SECTION 2. Regulatory and Governmental Approvals. Notwithstanding anything in
this Agreement to the contrary, no transaction or action contemplated herein
shall be consummated and no shares or interests or rights therein transferred,
sold, assigned or conveyed in any manner prior to receiving any required foreign
or domestic regulatory or governmental approval or consent, and all time frames
described herein shall be reasonably extended to permit the parties hereto to
seek and obtain any such approval or consent.

 

SECTION 3. Attorney-in-Fact. Each Restricted Stockholder hereby irrevocably
appoints the Chief Executive Officer and Chief Financial Officer of the Parent
as his or her attorney-in-fact with specific authority to execute, acknowledge,
swear to, file and deliver all instruments, certificates and other documents,
including, without limitation, any stock power, and to take any other action
requisite to carrying out the intention and purpose of this Agreement. The
foregoing powers shall be deemed powers coupled with an interest.

 

SECTION 4. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by the laws of the State of Delaware, without regard to any conflicts
of laws principles thereof. The parties hereby irrevocably consent to the
exclusive jurisdiction of the Commonwealth of Massachusetts and the State of
Delaware and agree that any claim brought hereunder or in connection herewith
shall be brought before a court sitting in Massachusetts or Delaware.

 

SECTION 5. Waiver of Jury Trial. The parties hereto hereby knowingly and
irrevocably waive their right to a trial by jury in connection with any dispute
arising under, in connection with or relating to this Agreement.

 

SECTION 6. Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision(s) were omitted.

 

SECTION 7. Equitable Remedies. The parties hereto acknowledge and agree that the
covenants of the Company and the Stockholders set forth in this Agreement may be
enforced in equity by a decree requiring specific



--------------------------------------------------------------------------------

performance. In the event of a breach of this Agreement, the aggrieved party
will be entitled to institute and prosecute proceedings in any permitted
jurisdiction specified above to enforce specific performance of such provision,
as well as to obtain damages for breach of this Agreement. Without limiting the
foregoing, if any dispute arises concerning the sale or other disposition of any
of the shares of Common Stock subject to this Agreement or concerning any other
provisions hereof or the obligations of the parties hereunder, the parties to
this Agreement agree that an injunction may be issued in connection therewith,
including restraining the sale or other disposition of such shares or rescinding
such sale or other disposition. The remedies provided in this section shall be
cumulative and not exclusive, and shall be in addition to any other remedies
which Company or Majority Stockholder may have pursuant to this Agreement or
applicable law.

 

SECTION 8. Notices. Any notice required to be given hereunder shall be given in
writing and be sent by hand delivery, fax, certified first class mail, postage
prepaid, return receipt requested, or overnight delivery, to the following
addresses:

 

If to the Company or the Majority Stockholder:

 

Pioglobal First Russia, Inc. or Pioglobal Omega, LLC, as applicable

c/o Harbor Global Company Ltd.

One Faneuil Hall Marketplace

Boston, Massachusetts 02109

Attention: Chief Executive Officer

Telephone: (+1 617) 878-1600

Facsimile: (+1 617) 878-1601

 

If to a Restricted Stockholder, at the address set forth on the signature page
hereto.

 

Any notice sent in accordance with this section shall be deemed received on the
third business day after the mailing date, if sent by first class mail, upon
receipt, if delivery by hand, upon electronic confirmation of receipt, if sent
by facsimile and upon the next business day, if sent by reputable overnight
delivery service. A party may change the address to which notice shall be sent
hereunder by giving written notice of such change in accordance with this
section.

 

SECTION 9. Waiver. Any provision of this Agreement may be waived only by a
written instrument signed by the party against whom such waiver is sought to be
enforced. The waiver by a party of a breach or default by another party of any
provision hereof shall not operate or be construed as a waiver of any other
continuing or subsequent breach or default by such party.

 

SECTION 10. Headings. The headings used herein are for convenience purposes only
and shall not affect in any manner the meaning, construction or interpretation
of the provisions of this Agreement. The word “including” as used herein
meanings including, without limitation.

 

SECTION 11. Counterparts. This Agreement may be executed in one or more
counterparts, which taken together, shall constitute one and the same
instrument. One or more counterparts of this Agreement may be delivered via
facsimile, with the intention that they shall have the same effect as an
original counterpart hereof.

 

SECTION 12. Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supercedes any and all prior understandings, agreements and contracts relating
to the subject matter hereof. This Agreement may only be amended by a written
instrument signed by all of the parties hereto.

 

SECTION 13. Assignment. This Agreement may not be assigned or otherwise
transferred by operation of law or otherwise by any Restricted Stockholder. This
Agreement and all rights and obligations of the Company and the Majority
Stockholder hereunder may be assigned or transferred by operation of law by the
Company and the Majority Stockholder. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, the Company’s and Majority
Stockholder’s successors and assigns and the Restricted Stockholder’s estate,
heirs, executors, personal representatives, guardians and conservators.



--------------------------------------------------------------------------------

SECTION 14. Legend on Securities. The Company and each of the Stockholders
acknowledge and agree that substantially the following legend shall be typed on
each certificate evidencing any of the shares of Common Stock held at any time
by a Restricted Stockholder:

 

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING RIGHTS
OF FIRST REFUSAL AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN A CERTAIN
STOCKHOLDERS AGREEMENT, AS AMENDED FROM TIME TO TIME, BETWEEN THE CORPORATION
AND THE HOLDER OF THIS CERTIFICATE (A COPY OF WHICH IS AVAILABLE AT THE OFFICES
OF THE CORPORATION FOR EXAMINATION).”

 

SECTION 15. Additional Parties. Additional Persons (including officers and
employees of the Company) who purchase or are granted shares of Common Stock of
the Company, shall, as a condition of the purchase, acquisition or issuance of
such shares, become parties to this Agreement and become Restricted Stockholders
hereunder upon execution by such Persons of a Joinder Agreement, unless
otherwise determined by the Majority Stockholder, in its sole discretion.

 

SECTION 16. Adjustment. All references to share amounts and prices herein shall
be equitably adjusted to reflect any stock split, combination, reorganization,
recapitalization, reclassification, stock distribution, stock dividend or
similar event affecting the capital stock of the Company.

 

SECTION 17. Confidentiality. The Restricted Stockholders agree to hold the terms
of this Agreement strictly confidential, except to the extent that Parent, the
Company or the Majority Stockholder have publicly disclosed the terms and
conditions hereof.

 

SECTION 18.Term. This Agreement shall terminate immediately following the
closing of a Sale Transaction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first set forth above.

 

COMPANY:

PIOGLOBAL FIRST RUSSIA, INC.

By:

 

    /s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Name:

 

    Stephen G. Kasnet

Title:

 

    President

MAJORITY STOCKHOLDER:

PIOGLOBAL OMEGA, LLC

By its sole member: HGCL Ltd.

By:

 

    /s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Name:

 

    Stephen G. Kasnet

Title:

 

    President

/s/ Maria Churaeva

--------------------------------------------------------------------------------

Maria Churaeva, individually

Address:

 

                  24 st, Vakilova Str. 97

--------------------------------------------------------------------------------

Moscow, Russia

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

/s/ Andrei Uspensky

--------------------------------------------------------------------------------

Andrei Uspensky, individually

Address:

 

       8-148, Zoologichesky

--------------------------------------------------------------------------------

Berencock, Moscow, Russia

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Joinder Agreement

 

The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Stockholders Agreement (the “Agreement”) dated as of
September 24, 2003 by and among Pioglobal First Russia, Inc., Pioglobal Omega,
LLC, Maria Churaeva, Andrei Uspensky, and any other stockholder, warrantholder
or optionholder who from time to time becomes a party to the Agreement by
execution of a Joinder Agreement. The undersigned agrees to be included within
the term Restricted Stockholder (as defined in the Agreement).

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date

     

Name:

        (Sign name on signature line and print name legibly below signature.)  
     

Address:

 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Telephone:

 

 

--------------------------------------------------------------------------------

       

Facsimile:

 

 

--------------------------------------------------------------------------------